Citation Nr: 1015540	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
claimed as skin cancer, rashes, and tumors, to include as 
secondary to herbicide exposure.

2.  Entitlement to service connection for a dental condition, 
to include loss of teeth #7 and 10 with temporomandibular 
joint disorder (TMJ).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to April 
1970 and is in receipt of the Combat Action Ribbon and Purple 
Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
acne vulgaris, claimed as skin cancer, rashes, and tumors; 
and entitlement to service connection for loss of teeth #7 
and #10 with TMJ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

As a preliminary matter, the Board notes that it appears that 
the entirety of the Veteran's service treatment records have 
not been obtained and associated with his claims file.  
Specifically, there is only a one-page narrative summary 
dated on the date of discharge in July 1969 following 38 days 
of hospitalization for multiple fragment wounds, including 
wounds to the neck, incurred in May 1969.  Further, the 
Veteran, in an August 2007 statement, provided a recitation 
of his dental treatment he relates to his shrapnel wounds 
incurred in May 1969 and during the winter of 1969 in Naples, 
Italy.  On remand, a specific request must be made to the 
National Personnel Records Center (NPRC) for records of the 
Veteran's hospitalization from May 1969 to July 1969 at the 
United States Naval Hospital in Jacksonville, Florida, and 
for records reflecting treatment in the winter of 1969 in 
Naples, Italy.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As an additional preliminary matter, the Board notes that the 
Veteran's most recent private treatment records are dated in 
August 2007 and December 2007, reflecting treatment for skin 
conditions dental conditions, respectively.  On remand, the 
Veteran should be given an opportunity to supplement the 
record with recent private treatment records relevant to the 
issues on appeal. 

The Board notes that the Veteran is service-connected for 
dermatitis.  While the Veteran's private treatment records 
relevant to the issues on appeal contain information 
regarding the Veteran's dermatitis, a claim of entitlement to 
an increased disability rating for the same is not currently 
on appeal, and the Board will direct its attention to the 
Veteran's skin conditions beyond that of dermatitis.  

In May 2007, the Veteran submitted a claim of entitlement to 
service connection for skin cancers, rashes, and tumors, to 
include as secondary to herbicide exposure.  The Veteran's 
private treatment records demonstrate that he has been 
diagnosed with skin conditions beyond that of dermatitis or a 
rash described as dermatitis, including seborrheic keratosis, 
cyst, folliculitis, actinic keratoses, rosacea, non-malignant 
nodular solar elastosis of the left eyebrow, and acne 
vulgaris.  

Although the Veteran underwent a VA examination as to his 
skin condition in June 2007, the examiner, in a notation 
dated in December 2007, only opined as to the relationship 
between acne vulgaris found present on VA examination and the 
Veteran's period of service.  To date, determinations of the 
relationship between the Veteran's above-described skin 
conditions and his period of service, to include his in-
service diagnoses of folliculitis and noted history of 
generalized skin rash or exposure to herbicides, as well as 
his service-connected dermatitis, have not been made.  Thus, 
on remand, such medical opinions must be obtained.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As to the Veteran's dental claim, the Board notes that the 
opinion rendered at the time of his February 2008 VA dental 
examination indicates that the Veteran incurred in-service 
trauma and lost teeth # 7 and 10.  A careful review of the 
Veteran's statements made in support of his claim indicate 
that while he gave a detailed history of his in-service 
dental treatment, to include surgical treatment for gum 
issues related to his shrapnel injury in May 1969, it does 
not appear that the Veteran asserted that he lost teeth #7 
and 10 during service.  On remand, the Veteran should be 
asked to clarify this issue.  

Further, the Board notes that at the time of the Veteran's 
February 2008 VA dental examination, the examiner reported 
that the Veteran presented with a normal dental and 
periodontal examination, trauma and loss of teeth #7 and 10, 
and asymptomatic TMJ.  The examiner opined that the Veteran's 
dental condition, to include asymptomatic TMJ, is not due to 
shrapnel wounds incurred during service.  The examiner, 
however, did not provide a rationale for such opinion.  The 
examiner also reported that he did not review the Veteran's 
claims file.  On remand, the examiner must be asked to 
provide an opinion, with rationale, subsequent to review of 
the Veteran's claims file, as to the relationship between the 
Veteran's asymptomatic TMJ and his period of service, to 
include his shrapnel wound in May 1969, and subsequent in-
service dental treatment.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him 
an opportunity to supplement the record 
with recent private treatment records 
relevant to the issues on appeal.  
Advise the Veteran that he may submit 
the private treatment records himself, 
or he may submit a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA.  Any and all 
responses, including negative responses 
from the Veteran or from any treatment 
facility must be associated with the 
claims file.  

2.  Contact the Veteran and ask that he 
clarifies if he asserts that he lost 
teeth #7 and 10 due to in-service 
trauma and is thus seeking entitlement 
to VA dental treatment for the loss of 
teeth #7 and 10.  Any and all 
responses, including negative 
responses, from the Veteran must be 
associated with the claims file.  

3.  Attempt to obtain the Veteran's 
service treatment records, from the 
NPRC or other sources if necessary, 
reflecting treatment from May 1969 to 
July 1969 in the United States Naval 
Hospital in Jacksonville, Florida, and 
for records reflecting treatment in the 
winter of 1969 in Naples, Italy.  The 
request should specify that a search be 
conducted for any separately stored 
inpatient service hospitalization 
records.  The Veteran must be informed 
as to the unavailability of any 
records, and all records and responses 
received from any records source must 
be associated with the claims file.

4.  Subsequent to the development 
described above, schedule the Veteran 
for a VA examination for his skin 
condition.  The examiner must opine as 
to:

a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any of the Veteran's skin 
conditions of record, including any 
condition present on examination, 
beyond that of dermatitis, were 
incurred in service or are related to 
any incident of service, specifically 
to include the folliculitis for which 
he was treated in December 1968 and the 
generalized skin rash noted on his 
April 1970 separation physical 
examination, or exposure to herbicides.

b) Whether it is at least as likely as 
not that the Veteran's service-
connected dermatitis aggravates any of 
the Veteran's skin conditions of 
record, including any condition present 
on examination, beyond the natural 
progression of the disease.  If 
aggravation is found, the examiner 
should identify which skin condition, 
and which aspect thereof, is due to 
such aggravation.

5.  Forward the Veteran's claims file 
to the examiner who conducted the VA 
dental examination in February 2008.  
If the examiner who performed the 
February 2008 VA dental examination is 
not available, or if the examiner 
determines that another VA examination 
is required, schedule the Veteran for 
an appropriate examination.  The 
examiner must opine as to:

a) Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's TMJ was incurred in 
service or is related to any incident 
of service, specifically the Veteran's 
May 1969 shrapnel injury, the in-
service dental treatment subsequent to 
his shrapnel injury, and the small 
intrabony metallic fragments found on 
VA dental examination in February 2008.

In this regard, as to each examiner, 
they should consider this combat 
Veteran's statements regarding his in-
service symptoms and treatment for skin 
rashes and dental conditions.  Dalton 
v. Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury but relied on the service 
treatment records to provide a negative 
opinion).
The claims file should be made 
available to the examiners for review 
in conjunction with the opinions and 
examinations, and the examiners should 
note such review.  

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examinations.

6.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claims of entitlement to service 
connection a skin condition, claimed as 
skin cancer, rashes, and tumors, to 
include as secondary to herbicide 
exposure, and for a dental condition, 
to include loss of teeth #7 and #10, if 
appropriate, with TMJ, considering any 
additional evidence added to the 
record.  If any action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


